DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 is confusing because it recites “able to hold a bag”.  It is not clear if claim 2 requires a bag.  (It is clear that claim 4 requires a bag.)   Claims 6-8 recite the terms “a second table”, “a second sorting mechanism”, “a second arm”, and “a second notification unit” without reciting a first table, a first sorting mechanism, a first arm, or a first notification unit.  How many tables, sorting mechanisms, arms, and notification units these claims require….one or two?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (WO 2019/164161 A1).  Park discloses a sorting apparatus comprising: a conveyance unit (200) that conveys a plurality of packages; and a sorting unit (100) that is configured to sort the plurality of packages on the basis of a delivery destination, a size, and a weight such that the plurality of packages are sorted as first packages and second packages (see para. 0063), wherein the sorting unit is configured to sort the packages lighter and smaller than the second packages as the first packages (see para. 0063); a first table (10, see Fig. 6) that is able to hold a bag (the table of Kim is capable of holding a bag), wherein the sorting unit includes a first sorting mechanism that includes a first arm (130) that is configured to kick the first packages toward the first table that is configured to sort the first packages.  The sorting unit includes: an acquisition unit (300) that is configured to acquire the delivery destination, the size, and the weight of each package; and a sorting destination identifying unit that is configured to identify a sorting destination of each package on the basis of the delivery destination, the size, and the weight such that the plurality of packages are sorted as the first packages and the second packages, and wherein the sorting unit is configured to sort each package into the identified sorting destination (see para. 88).  The sorting apparatus includes a reading unit that is configured to read identification information attached to each package, wherein the acquisition unit is configured to acquire the delivery destination, the size, and the weight on the basis of the read identification information (see claim 16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2019/164161) in view of Brill (US 2004/0073333 A1).  Kim discloses a sorting apparatus comprising: a conveyance unit (200) that conveys a plurality of packages; and a sorting unit (100) that is configured to sort the plurality of packages on the basis of a delivery destination, a size, and a weight such that the plurality of packages are sorted as first packages and second packages (see para. 0063), wherein the sorting unit is configured to sort the packages lighter and smaller than the second packages as the first packages (see para. 0063); the sorting unit including an acquisition unit (300) that is configured to acquire the delivery destination, the size, and the weight of each package; and a sorting destination identifying unit that is configured to identify a sorting destination of each package on the basis of the delivery destination, the size, and the weight such that the plurality of packages are sorted as the first packages and the 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2019/164161 A1) in view of Erceg et al. (US 8,919,529 B1).  Park discloses a sorting apparatus comprising: a conveyance unit (200) that conveys a plurality of packages; and a sorting unit (100) that is configured to sort the plurality of packages on the basis of a delivery destination, a size, and a weight such that the plurality of packages are sorted as first packages and second packages (see para. 0063), wherein the sorting unit is configured to sort the packages lighter and smaller than the second packages as the first packages (see para. 0063).  Park discloses all the limitations of .
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim et al. (US 11,045,839 B1) discloses a sorting device which sorts packages according to destination, size, and weight; and Schroader et al. (US 10,358,298) discloses a sorting device which sorts packages according to size and weight.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916.  The examiner can normally be reached on M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.